DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,877,848 (Maresca).
Maresca discloses a polymer composition comprising:
a resin inclusive of poly(ester-carbonate) copolymers and polyarylate copolymers (meets Applicants’ amorphous polyester copolymer);
a polyamide inclusive of semi-crystalline polyamides (meets Applicants’ semi-crystalline polyamide); and
from about 0.01 to about 10.0 weight parts, preferably about 0.05 to about 5.0 weight parts, of an epoxy functional compatibilizing agent per 100 weight parts of the resin and polyamide mixture (meets Applicants’ epoxy functionalized impact modifier and overlaps content thereof)
(e.g., abstract, C2-C9, examples, claims 1-5).  
Maresca’s Examples 2 and 3 comprising polycarbonate, nylon 66 and cycloaliphatic epoxy ERL-4221 differ from the present claims in the use of i) polycarbonate as opposed to a poly(ester-carbonate) or polyarylate copolymer and ii) low contents of the epoxy ERL-4221.  Maresca’s Examples 15 and 17 comprising poly(ester-carbonate), amorphous nylon and cycloaliphatic epoxy ERL-4221 differ from the present claims in the use of i) an amorphous nylon as opposed to a semi-crystalline nylon and ii) low contents of the epoxy ERL-4221.  It is, however, within the purview of Maresca’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a polymer composition comprising A) a poly(ester-carbonate) copolymer or polyarylate copolymer (meets Applicants’ amorphous polyester copolymer), B) a semi-crystalline polyamide (meets Applicants’ semi-crystalline polyamide), and C) up to about 5 weight parts of an epoxy functional compatibilizing agent per 100 weight parts of the resin and polyamide mixture (meets Applicants’ epoxy functionalized impact modifier and content thereof) with the reasonable expectation of success.  In 
As to claims 2 and 3, Maresca discloses copolymers of glycidyl methacrylate, methyl methacrylate and styrene as viable epoxy functional compatibilizing agents (C8:61-65). It would be within the purview of one having ordinary skill in the art to select a copolymer having a predetermined comonomer content in consideration of the ultimate properties desired.
As to claims 10-12, Maresca embraces semi-crystalline polyamides obtained by polymerizing a diamine, inclusive of meta-xylene diamine, and a dicarboxylic acid, inclusive of adipic acid (C7:57-67).
As to claims 13 and 14, Maresca embraces compositions meeting claimed blending amounts (e.g., C8:33-44, examples).
As to claim 15, Maresca’s polymer compositions are governed by improved ductility, impact strength and elongation at break and, as such, it would have been obvious to one having ordinary skill in the art to use them to produce any molded article, inclusive of an electronic device, with the reasonable expectation of success.
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
In re Hill, 128 USPQ 197.  
Assuming arguendo that the data per Table 1 did provide a showing of unexpected results for C1 and C2 (comprising copolyester TX1000, polyamide MXD6 and Joncryl ADR-4300 – styrene/methyl methacrylate/glycidyl methacrylate terpolymer), said limited embodiments are not commensurate in scope with present claim 1 which is open to any amorphous polyester copolymer (including Maresca’s poly(ester-carbonate) copolymers and polyarylate copolymers), any semi-crystalline polyamide (including Maresca’s exemplified nylon 66) . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765